department of the treasury internal_revenue_service washington d c tax exempt and coe sion jul _ o d uil numbers and ' ‘ c s e i ok tk kkk kkk sk kt kick kkk ikk ik ik iki erie ir ik ki ik aik iki ik ir ikk iki ir it k attention fak ik ii kai rai rk ik ik rik legend company a krkkkrekkekekrikeeekkeaekk company b rekkkkhkerrekkrerekekeeek plan x plan y me kek kkakkhkkkerekkkikere keke eker kek kkk kkk kkk keke k keke kiki rhee dear rkekkkkekk this is in response to a letter dated as supplemented by correspondence dated submitted on your behalf by your authorized representative in which you request a ruling granting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the regulations’ to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code following facts and representations in support of your ruling_request you submitted the company a is an airline with its principal offices in and its united_states offices in company with its principal offices located in the united_states company b is a wholly owned subsidiary of company a you represent that company a and company b are separate lines of business_company b is a specialized food services company a and company b each maintain tax qualified_retirement_plans under sec_401 of the code you represent that other than company a’s failure_to_file a timely election company a and company b satisfy the requirements under sec_414 based on the above facts and representations you request a ruling that under sec_301_9100-3 of the regulations company a be granted an extension of time to file the form 5310-a with respect to the testing year code sec_414 provides rules for determining whether an employer operates a qslob for purposes of applying sec_129 sec_401 and sec_410 including sec_401 code sec_414 requires that an employer operate the separate_line_of_business for bona_fide business purposes under code sec_414 the line_of_business must have at least employees the employer must notify the secretary that such line_of_business is being treated as separate and the line_of_business must satisfy the guidelines prescribed by the secretary or the employer must receive a determination from the secretary that the line_of_business is separate administrative scrutiny requirement’ sec_1_414_r_-1 of the regulations provides that an employer is treated as operating a qslob under code sec_414 only if all property and services provided by the employer to its customers are provided exclusively by the qslob thus once an employer has determined it has a qualified separate_line_of_business no portion of the employer may remain that is not included in a qualified separate_line_of_business sec_1_414_r_-1 of the regulations provides that a qslob must constitute a line_of_business under paragraph b ii a separate_line_of_business under paragraph b iii and a qualified separate_line_of_business under code sec_414 and paragraph b iv relating to the employee notice and administrative scrutiny requirements sec_1_414_r_-1 of the regulations provides that the provisions of sec_1_414_r_-2 through r -11 are to be interpreted in a manner consistent with the purpose of code sec_414 ie a qslob for bona_fide business reasons to recognize an employer's operation of sec_1_414_r_-5 of the regulations provides that a separate_line_of_business as determined under sec_1_414_r_-3 satisfies the administrative scrutiny requirement if the slob satisfies any of the safe harbors in paragraph b which implements the statutory safe_harbor and paragraphs c through g the regulatory safe harbors sec_1_414_r_-4 of the regulations provides that the notice requirement under code sec_414 must take the form and be filed at the time prescribed by the commissioner in revenue procedures or other guidance of general applicability sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of code sec_414 section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the empioyer’s plan that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date the notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 and sec_301_9100-1 of the regulations generally provide that the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory or statutory election pursuant to the standards set forth in sec_301_9100-2 and sec_301_9100-3 such extension of time is only available for elections that a taxpayer is otherwise eligible to make sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that except as otherwise provided in paragraphs b i through iii a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability sec_301_9100-3 of the regulations provides that the taxpayer must state whether the taxpayer's return for the taxable_year in which the election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals_office or a federal court according to the facts representations and affidavits submitted until company a’s and company b’s contracted benefits professionals were unaware that company b was a wholly owned subsidiary of company a upon testing company a’s plans under sec_410 of the code company a’s benefits professionals determined that company b’s plan y when aggregated with company a’s plan x failed to satisfy sec_401 of the code for the calendar_year however it was also determined that plan y would not have failed sec_401 on a standalone basis company a then obtained legal counsel and was respect to the calendar_year and continue this election to the present time company a promptly filed this request for relief under sec_301_9100-3 of the regulations to allow them to retroactively request a qslob election thus based on the information and representations submitted company a satisfies clauses i and v of sec_301_9100-3 of the regulations advised that it should have made a qslob election with moreover company a and company b have operated as if the election had been made and filed their forms and tested their plans in a manner consistent with the fact that neither the benefits professionals for company a nor for company b were aware until that company b was a wholly owned subsidiary of company a although the and tax years are closed under the statute_of_limitations granting relief only clarifies the position that was consistently taken by company a and company b and conforms the documentation to the operation of company a and company b with respect to their qualified_plans thus granting relief will not prejudice the interests of the government because the taxpayer has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government we grant company a a period of days from the date of this ruling to file the form a for the testing year and such filing will be deemed a timely filing under sec_3 of revproc_93_40 with respect to such year this ruling does not address whether company a and company b otherwise satisfy the requirements to be treated as qslobs for the testing year and subsequent years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number arerr aera ered at wk a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours carter a wotkins carlton a watkins manager employee_plans technical group
